 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFood, Drug, Beverage Warehousemen and ClericalEmployees, Local 595, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America (Certified Grocers ofCalifornia, Ltd.) and Raymond J. Gottschalk.Case 21-CB-7251July 31, 1981DECISION AND ORDEROn February 5, 1981, Administrative Law JudgeRichard D. Taplitz issued the attached Decision inthis proceeding. Thereafter, Respondent and Gen-eral Counsel filed exceptions and supporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Food, Drug,Beverage Warehousemen and Clerical Employees,Local 595, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Los Angeles, California, its officers, agents,and representatives, shall take the action set forthin the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In his Conclusions of Law the Administrative Law Judge concludedthat the Union had violated Sec. 8(a)(l)(A) and (2) of the Act rather than8(b)(1)(A) and (2). This inadvertent error is hereby corrected.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge:This case was heard before me in Los Angeles, Califor-nia, on November 3, 1980. The charge and amendedcharge were filed, respectively, on March 17 and April25, 1980, by Raymond J. Gottschalk, an individual. Thecomplaint issued on May 6, 1980, alleging that Food,Drug, Beverage Warehousemen and Clerical Employees,Local 595, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, violated Section 8(b)(1)(A) and(2) of the National Labor Relations Act, as amended.IssuesThe primary issue is whether the Union violated Sec-tion 8(b)(1)(A) and (2) of the Act by giving inadequatenotice of dues and reinitiation fee delinquencies to Gotts-chalk before enforcing a union-security clause, and caus-ing his discharge.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel and the Union.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE COMPANYCertified Grocers of California, Ltd., herein called theCompany, a California corporation, is engaged in the saleand distribution of grocery products at various facilities,including a facility at 2601 South Eastern Avenue, LosAngeles, California. The Company annually purchasesand receives goods and products valued in excess of$50,000 directly from suppliers located outside the Stateof California. The complaint alleges, the answer admits,and I find, that the Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.11. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III. THE AI.LEGED UNFAIR LABOR PRACTICESA. The Sequence of Events1. BackgroundThe Company is a member of Food Employer's Coun-cil, Inc., herein called the Council, and as such is boundby an outstanding collective-bargaining contract that theCouncil has with various locals of the Teamsters includ-ing the Union herein. That contract contains a union-se-curity clause which, inter alia, requires as a condition ofcontinued employment that employees who are unionmembers remain members in good standing in the Union.The contract defines good standing as "timely paymentof regular dues and initiation fees, including reinitiationfees, uniformly applied to all members." The contractalso provides that an employer shall discharge an em-ployee at the expiration of 7 calendar days following re-ceipt of a written notice from the Union that the em-ployee has failed to maintain membership in good stand-ing, "unless the employee has corrected the deficiencyand the Employer is so notified within the seven (7)days."The Union has an established procedure with regardto dues payment while an employee is on disability leave.A union member may request a withdrawal card whenhe is on disability leave. When an employee has such a257 NLRB No. 80492 FOOD, DRUG, LOCAL 595card he does not have to pay union dues for any monthin which he does not work 3 days or more. WalterPettit, a business agent for the Union, testified that whenemployees go on disability leave they are instructedabout the withdrawal card procedure. He acknowledged,however, that he never instructed Gottschalk about thatprocedure. Gottschalk credibly testified that no one fromthe Union ever told him about the need for a withdrawalcard.2. The events leading to the discharge ofGottschalkRaymond J. Gottschalk was hired by the Company asa warehouse orderman on September 21, 1978. He joinedthe Union 30 days after his hire. Pursuant to union ruleshe paid his dues on a quarterly basis, and he had noproblem with his membership until mid-October 1979when he left work on disability leave due to a backinjury.About the end of October 1979, he called union head-quarters to find out what the procedure was with regardto dues payments during disability leave. He asked tospeak to Union Business Agent Walt Pettit, but the sec-retary who answered the phone told him that Pettit wasnot in. Gottschalk asked her what the procedure was forpaying dues while an employee was out of work becauseof an on-the-job injury. She told him that if he workedless than 3 days a month he did not have to pay uniondues for that month.' Based on the information he re-ceived, Gottschalk did not pay union dues during theperiod of his disability leave.On February 15, 1980, while Gottschalk was still ondisability leave, the Union sent him a letter entitled"Notice of Suspension." The letter stated that union re-cords indicated that he was a suspended member fornonpayment of dues for 3 months; that he owed a reini-tiation fee of $15, a compulsory fine of $16, a late fine of$3, and $53.50 in dues amounting to a total of $87.50;that the total amount should be received by the Unionno later than February 29, 1980; and that failure to ob-serve the notice with respect to dues and reinitiation feemight cause his removal from the job. Gottschalk neverreceived the letter. Prior to the time the letter was sent,Gottschalk had moved to a new address and he had notleft a forwarding address for his mail. He gave the Com-pany his new address, but he did not give it to the Unionor the shop steward.Gottschalk returned to work on February 26, 1980. Asof that time, he had received no communication from theUnion regarding his dues obligation other than the infor-mation he received when he spoke to the secretary at theunion office. That information was that he did not haveto pay dues for any month in which he worked less than3 days.Pettit credibly testified that secretaries were not authorized to giveout information with regard to union policy He acknowledged, however,that union policy did not require an employee who held a withdrawalcard to pay union dues in a month in which he worked less than 3 days.Thus. the information that the secretary gave Gottschalk was accurate.However, the secretary made no mention of the need for a withdrawalcard.About a week after Gottschalk returned to work, heapproached Union Shop Steward Louie DeCosta2andasked him when he had to pay his union dues. Gotts-chalk told DeCosta that he had been off from work for 4months. DeCosta said that he knew Gottschalk had beenoff from work and that Gottschalk had until the end ofthe month to pay his dues.3By letter dated March 4, 1980, the Union notified theCompany that Gottschalk had failed to pay dues andreinitiation fees as required. The letter, which was re-ceived by the Company on March 7, requested thatGottschalk be removed from the payroll at the end of 7days, following receipt of the letter. The letter alsostated that if Gottschalk corrected the deficiency withinthe 7 days, the Company would be notified. There is noindication in the letter that a copy was sent to Gotts-chalk. Neither the Union nor the Company notifiedGottschalk that the letter had been sent, or that he had 7days to make the payments. The first time that Gotts-chalk knew he had a problem was on March 14, 1980,when Western Union phoned to read him a mailgram.He received a copy of that mailgram the following day,on March 15. In the mailgram, the Company informedhim that he was being involuntarily terminated effectiveMarch 14 at the request of the Union because of his fail-ure to comply with the union-security clause of the col-lective-bargaining agreement.3. The postdischarge eventsOn March 15, immediately after Western Union hadread him the mailgram, which stated that he had beendischarged, Gottschalk called Union Business AgentPettit. He told Pettit that he had received a notice sayinghe was fired and he asked why he had not been told thathe had to pay his dues right then. Gottschalk said that hehad until the end of the month to pay his dues. Pettit re-plied that there was not anything that he could do aboutit and that Gottschalk could ask the Company's plantmanager if he could be reinstated. Gottschalk filed thecharge in this case on March 17, 1980.: The complaint alleges, the amended answer admits, and I find thatDeCosta was an agent of the Union.3 These findings are based on the testimony of Gottschalk. DeCosta'sversion of the conversation was very different. DeCosta testified that hespoke to Gottschalk the first day after Gottschalk returned; that he toldGottschalk that the dues had to be paid immediately, that he showedGottschalk a union printout of members in arrears, which set forth theamount Gottschalk owed; and that he told Gottschalk that unless he paidimmediately his union card would be pulled, and that he needed a unioncard to work there. Gottschalk in his testimony denied that DeCosta toldhim those things. DeCosta was not a convincing witness. On direct exam-ination, he testified that he told Gottschalk that if he did not pay theamount due his union card would be pulled. In that part of his testimony,DeCosta made no claim that he told Gottschalk that Gottschalk was sub-ject to discharge if he did not pay the amount due. However, on cross-examination DeCosta expanded on his testimony. He was asked, "Youtestified that you told him his Union card would be pulled; is that cor-rect?" and he answered, "No. I told him, 'you need a union card to workhere."' Still, later in his testimony, he combined the two concepts andtestified that he told Gottschalk. "You ought to get down there now andtake care of this because you need a Union card to work here. They illpull your union card " Gottschalk appeared to he a full credible witnessand as between Gottlschalk and DeCosta I credit Goltschalk493 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn March 21, 1980, Union Business Agent Pettit sent aletter to the Company. It was received on March 25 andit read:While the above named member [Gottschalk] ne-glected to give the Union a change of address andthe notices of delinquency were mailed to his oldaddress, we are requesting that he be reinstated onthe job and given two days to pay $87.50 due theUnion. This is done without admission of liabilityon the Union's part and merely as an equitable act.On March 25, the Company's director of personnel,Charles Bemis, spoke to Pettit on the telephone aboutthe letter. Pettit told Bemis that the request was madebecause Gottschalk had moved and the Union did nothave his current address. Bemis told Pettit that he(Bemis) had been informed by his personnel office thatshop steward DeCosta had spoken to Gottschalk shortlyafter Gottschalk returned to work and that DeCosta hadtold Gottschalk to get down and pay his dues. Pettit re-plied that DeCosta had told Gottschalk about the duesbut that he did not tell him about the 7 day notice.Gottschalk was reinstated to his former position withthe Company on March 26, 1980. Shortly thereafter,Gottschalk paid the Union $87.50. That amount includedthe $15 reinitiation fee, the $16 compulsory fine, the $3late fines, and the $53.50 dues. Pettit testified in sub-stance that it is the Union's policy not to require the pay-ment of compulsory fines and late fines with regard toenforcement of the union-security clause. However, Pet-tit's March 21, 1980, letter to the Company requestedthat Gottschalk be reinstated and given 2 days to pay$87.50 due the Union. That $87.50 included $16 compul-sory fine and $3 late fines.B. Analysis and ConclusionsA union has a right to enforce a lawful union-securityclause. However, as the exclusive collective-bargainingrepresentative of employees, it has the duty to representemployees fairly. When a union chooses to exercise itsrights under a union-security clause and cause the dis-charge of an employee, whom it has the duty to repre-sent, it is in a position where there is serious potential forconflict of interests. In such circumstances it is particu-larly important that the "fairness" standard be applied.As the Ninth Circuit Court of Appeals held in N.L.R.B.v. Construction and Building Material Teamsters LocalNo. 291, affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America[Kaiser Industries, Sand and Gravel, 633 F.2d 1295, 1299(9th Cir. 1980), enfg. in pertinent part 236 NLRB 1100(1978):The union is perfectly free to discourage delinquentdues payments by imposing sanctions on its mem-bers unless those sanctions interfere with a mem-ber's employment and his relations with his employ-er. In that event, the union's fiduciary duty to rep-resent and deal fairly with its members comes intoplay. The provisions of the Act at issue here,§8(b)(2) and ()(A), must be read with this duty inmind.As the Board held in Chauffeurs, Salesdrivers & HelpersUnion, Local 572, International Brotherhood of Teamsters,Chauffuers, Warehousemen & Helpers of America (RalphsGrocery Company), 247 NLRB 934, 935 (1980):4We find merit in the General Counsel's conten-tion that "reasonably couched effort" to notify Royof her membership obligations is not sufficientunder Section 8(b)(1)(A) and (2) to satisfy theUnion's fiduciary duty to her. In N.L.R.B. v. Hotel,Motel & Club Employees' Union, Local 568, AFL-CIO [Philadelphia Sheraton Corp.],6the Third Cir-cuit held that the "minimum" requirement of thisduty is to "inform the employee of his obligations inorder that the employee may take whatever actionis necessary to protect his job tenure." In TeamstersLocal Union No. 122 (August A. Busch & Co. ofMass., Inc.),' the Board specifically defined theunion's duty as including "a statement of the preciseamount and months for which dues were owed, aswell as an explanation of the methods used in com-puting the amount" plus "an adequate opportunityto make payment." In Chauffeurs, Teamsters andHelpers Local Union 150, et al. (Delta Lines),8westressed that inquiries made by an individual as tohis or her obligations do not relieve a union of itsaffirmative duty under the Act specifically to informan individual of his obligations and afford him areasonable opportunity to satisfy them before seek-ing his discharge under a union-security clause.6320 F.2d 254, 258 (1963), enfg. 136 NLRB 888 (1962).7 203 NLRB 1041, 1042 (1973), enfd. 502 F.2d 1160 (Ist Cir.1974).8 242 NL.RB 454 (1979).Actual as opposed to constructive notice of a dues de-linquency is required. International Brotherhood of Boiler-makers, Iron Shipbuilders, Blacksmiths, Forgers & Helpers,Local Lodge No. 732, AFL-CIO (Triple A Machine Shop,Inc., d/b/a Triple A South), 239 NLRB 504 (1978). Aunion does not meet its duty to notify an employee of adues delinquency merely by sending the employee aletter, if the letter is not received. As the Board held inDistrict 9, International Association of Machinists andAerospace Workers, AFL-CIO (Marvel-Schebzer, Divisionof Borg-Warner Corp.), 237 NLRB 1278 (1978):The Administrative Law Judge's finding that theRespondent fulfilled its fiduciary duty toward Yorksimply by mailing him a notice informing him of hisobligation with respect to dues while out sick, with-out regard to whether York received the notice, ismistaken. We have consistently held that, absent ex-tenuating circumstances, a union which seeks to en-force a union-security clause with respect to partic-ular employees has the absolute duty to see that4See also Valley Cabinet & Mfg.. Inc.. 253 NLRB 98 (1980); UnitedMetaltronics and Hospital Supply Employee.c Local 955 (Pharmaseal Labo-ratories, Inc.), 254 NLRB 601 (1981).494 FOOD, DRUG, LOCAL 595they are in fact informed of their financial member-ship obligations prior to demanding the employees'discharge for nonpayment of regular dues and fees.Thus, it is not sufficient for a union simply to at-tempt to notify employees of the obligation withwhich they must comply in order to protect theiremployment status.In the instant case there are no such extenuating circum-stances. There is no showing that Gottschalk displayedbad faith or was willfully and deliberately evading his fi-nancial obligations. Chauffeurs. Teamsters and HelpersLocal Union 150, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpersof America (Delta Lines), 242 NLRB 454 (1979).An employee may only be discharged for nonpaymentof dues under a union-security clause where the evidenceestablishes that the employee made a conscious choice towithhold his dues. Ignorance or inadvertence on the partof the employee is not sufficient. As the Ninth CircuitCourt of Appeals held in .L.R.B. v. Construction andBuilding Material Teamsters Local No. 291, IBT, supra.In Conductron Corp., 183 NLRB 419, 426 (1970),the Board stated:[T]he extremity of the penalty against the em-ployee for nonpayment of dues requires that itshould not be sanctioned unless as a practicalmatter the union has taken the necessary steps tomake certain that a reasonable employee will notfail to meet his membership obligation throughignorance or inadvertence but will do so only asa matter of conscious choice.In our view this is a salutary rule.Though the Union sent Gottschalk a letter relating todues delinquency, that letter was not received. TheUnion's attempt to inform Gottschalk of his obligationwas not adequate notice. In fact, Gottschalk was not in-formed of his financial obligation. Shop steward DeCostaspoke with Gottschalk about dues requirements afterGottschalk returned to work. Gottschalk was entitled toa statement of the precise amount and months for whichdues were owed, an explanation of the methods used incomputing the amount, and an adequate opportunity tomake payment. DeCosta's comments fell far short of pro-viding the necessary notice. The evidence clearly estab-lishes that Gottschalk failed to meet his membership obli-gation through ignorance or inadvertance and not as amatter of conscious choice. Under such circumstances,the Union could not lawfully request or require his dis-charge pursuant to the union-security clause. I find thatthe Union violated Section 8(b)(1)(A) and (2) of the Actas alleged in the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Union, as set forth in section III,above, occurring in connection with the business oper-ations of the Company as set forth in section I, above,have a close, intimate, and substantial relationship totrade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Union engaged in unfair laborpractices within the meaning of Section 8(b)(1)(A) and(2) of the Act, I recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.I also recommend that the Union be ordered to makeGottschalk whole for any loss of wages and other bene-fits resulting from the discrimination against him, by pay-ment to him of a sum of money equal to the amount hewould normally have earned as wages and other benefitsfrom March 14, which was the date of his discharge, toMarch 26, 1980, which was the date of his reinstatement,less net earnings during that period. The amount of back-pay shall be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).5In his brief, counsel for the General Counsel requeststhat I recommend that the Union be ordered to refund toGottschalk the reinitiation fee and compulsory and latefines paid by him to the Union. In Construction andBuilding Material Teamsters Local No. 291, IBT, 236NLRB 1100, enfd. in part 633 F.2d 1295, 1299, the Boardmodified the Administrative Law Judge's decision byadding a requirement that a union refund the reinitiationfees paid by an employee.6The Ninth Circuit Court ofAppeals refused to enforce that part of the Board'sorder, holding:The Board added to the order recommended bythe Administrative Law Judge the requirement thatthe union pay back to White the reinitiation fee paidby him. This portion of the order we decline to en-force. It is by means of this type of sanction thatthe union can discourage delinquency. We findnothing in the findings of the Administrative LawJudge to suggest that failure to waive reinitiationfee in this case did not comport with past practice.That should, in our view, be the proper standard.The current Board law is set forth in Chauffeurs, Sales-drivers & Helpers Union, Local 572, IBT (Ralphs GroceryCompany), supra at 936, fn. 10, where the Board held:Although we find a violation of Sec. 8(b)(1)(a)and (2), we shall not, as counsel for the GeneralCounsel requests, order Respondent to refund Roy'sreinitiation fee. Counsel for the General Counselargues that a refund must be ordered to preservethe status quo ante, citing International Brotherhoodof Boilermakers, Iron Shipbuilders. Blacksmiths, Forg-ers & Helpers, Local Lodge No. 732, AFL-CIO(Triple A Machine Shop, d/b/a Triple A South), 239NLRB 504 (1978), and Teamsters Local Union No.5 See, generally, hIis Plumbing Heating Co., 138 NLRB 716 (1962).' See also Dirictr 9. L4M (Borg- Warner Corp.), upra at 1279, fn 3495 DECISIONS OF NATIONAL LABOR RELATIONS BOARD122 (August A. Busch & Co. of Mass., Inc.), supra.[203 NLRB 1041, 1042 (1973), enfd. 502 F.2d 1160(Ist Cir. 1974).] In each of these cases the finding ofa violation due to lack of notice was coupled withevidence of inconsistent enforcement of the delin-quency rules, rendering the assessment of the reini-tiation fee invalid. In Triple A South, the Adminis-trative Law Judge found that the insufficient noticewas part of an "invidious scheme to collect rein-statement fees." In August A. Busch, there was anadditional finding that the fees had not been im-posed uniformly. Here, there is no evidence of in-consistent enforcement and no allegation that Roydid not actually owe the fee under Respondent'sbylaws. We shall, therefore, award her only the lossof earnings she incurred as a result of the Respond-ent's request that she be discharged.That analysis applies equally to the instant case, and Itherefore shall not recommend that the Union be orderedto refund the reinitiation fee and compulsory and latefines paid by Gottschalk.CONCLUSIONS OF LAW1. The Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By attempting to cause and causing the Company todischarge Gottschalk for failure to tender periodic duesand reinitiation fee without adequately advising him ofhis obligations, the Union has engaged in unfair laborpractices within the meaning of Section 8(a)(l)(A) and(2) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER7The Respondent, Food, Drug, Beverage Warehouse-men and Clerical Employees, Local 595, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Los Angeles, California, its offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Causing or attempting to cause Certified Grocersof California, Ltd., to discharge or to otherwise discrimi-nate against Raymond J. Gottschalk, or any other em-ployee, for failure to tender periodic dues or reinitiationfees without adequately advising them of their obliga-tions.' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived fior all purposes.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights guaranteedby Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make whole Raymond J. Gottschalk for any loss ofpay and other benefits he may have suffered as a resultof the discrimination against him in the manner set forthin the section of this Decison entitled "The Remedy."(b) Post at its business offices, hiring halls, and meetingplaces, copies of the attached notice marked "Appen-dix."8Copies of said notice, on forms provided by theRegional Director for Region 21, after being duly signedby its authorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to members are cus-tomarily posted. Reasonable steps shall be taken by it toinsure that said notices are not altered, defaced, or cov-ered by any other material.(c) Forward a sufficient number of signed copies ofsaid notice to the Regional Director for Region 21, forposting by Certified Grocers of California, Ltd., at itsplace of business in Los Angeles, California, in placeswhere notices to employees are customarily posted, ifsaid employer is willing to do so.(d) Notify the Regional Director for Region 21, inwriting, within 20 days from the date of this Order, whatsteps it has taken to comply herewith.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmemntWE WILL NOT cause or attempt to cause CertifiedGrocers of California, Ltd., to discharge or to oth-erwise discriminate against Raymond J. Gottschalk,or any other employee, for failure to tender period-ic dues or reinitiation fees without adequately adi-vising them of their obligations.WE WILL NOT in any like or related manner re-strain or coerce employees in the exercise of theirrights guaranteed by Section 7 of the Act.WE WILL make Raymond J. Gottschalk wholefor any loss of pay and other benefits he may havesuffered as a result of our discrimination against himby paying him backpay with interest.FOOD, DRUG, BEVERAGE WAREHOUSEMENAND CLERICAL EMPLOYEES, LOCAL 595,INTERNATIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA496